            Case 2:19-cv-09864-CAS-E Document 8 Filed 11/21/19 Page 1 of 1 Page ID #:28

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
Baldwin Park Free Speech Coalition et al                                    CASE NUMBER

                                                                                           2:19-cv-09864 CAS(Ex)
                                                          PLAINTIFF(S)
                               v.
City of Baldwin Park                                                               ORDER RE TRANSFER PURSUANT
                                                                                      TO LOCAL RULE 83-1.3.1
                                                                                    (Magistrate Judge Related Cases)
                                                        DEFENDANT(S).

[This form shall be used only in cases which do not qualify for direct assignment to the most recently assigned magistrate
judge (see General Order 05-07).]
                                                                  CONSENT
           I hereby consent to transfer of the above-entitled case              as to matters referred pursuant to General Order
05-07            as to any discovery matters that are or may be referred to a Magistrate Judge to my calendar pursuant to Local
Rule 83-1.3.1 and General Order 19-03.
                                           TRANSFER ORDER
                                              DECLINED
                      Date                                                  United States Magistrate Judge

                                                               DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
Although the undersigned was assigned as the "X" Judge in the prior action, she did not perform any work in the case and
was not involved in any proceedings therein while it was pending. In addition, the undersigned has no awareness of any
matters related to the prior case.



            November 21, 2019
                 Date                                                       United States Magistrate Judge

                                REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case       2:16-cv-09167 CAS(GJSx)            and the present case:

 ✔    A.         Arise from the same or closely related transactions, happenings or events; or
 ✔    B.         Call for determination of the same or substantially related or similar questions of law and fact; or
      C.         For other reasons would entail substantial duplication of labor if heard by different judges.


                                              NOTICE TO COUNSEL FROM CLERK

                                          TRANSFER ORDER
           On all documents subsequently filed in this case, please substitute the initials                       after the case number

                                                       DECLINED
in place of the initials of the prior judge, so that the case number will read                                       . This is very
important because the documents are routed to the assigned judges by means of these initials



cc:        Previous Judge        Statistics Clerk
CV-34A (03/19)               ORDER RE TRANSFER PURSUANT TO LOCAL RULE 83-1.3.1 (Magistrate Judge Related Cases)
